         Case 2:21-cv-00079-AC Document 4 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NICHOLAS FITZGERALD,                               No. 2:21-cv-0079 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 22, 2021, plaintiff was ordered to file a pleading that complied with the

21   Federal Rules of Civil Procedure and the Local Rules of Practice, as well as to submit an

22   application to proceed in forma pauperis or to pay the filing fee. See ECF No. 3. Plaintiff was

23   given thirty days to do so. See id. at 2. He was also sent copies of the requisite forms. See id.

24          The thirty-day period has now expired, and plaintiff has not complied with the court’s

25   order or responded in any way. Plaintiff will be given a final opportunity to: (1) either file a

26   proper in forma pauperis application or pay the filing fee, and (2) file a proper civil rights

27   complaint. Plaintiff is cautioned that failure to comply with this order will result in a

28   recommendation that this action be dismissed.
                                                         1
        Case 2:21-cv-00079-AC Document 4 Filed 03/11/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The Clerk of Court shall send plaintiff second copies of:
 3            a. The court’s Application to Proceed In Forma Pauperis By A Prisoner, and
 4            b. The court’s Civil Rights Complaint By A Prisoner form, and
 5         2. Within thirty days of the date of this order, plaintiff shall:
 6            a. File an in forma pauperis application or pay the appropriate filing fee, and
 7            b. File a completed civil rights complaint form.
 8   DATED: March 10, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
